        Case 1:20-cv-09243-KPF Document 38 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC REID,

                            Plaintiff,

                  -v.-
                                                     20 Civ. 9243 (KPF)
THE CITY OF NEW YORK, MARTHA W.
KING, CYRUS R. VANCE, JR., LISA                            ORDER
FRANCHINI, SECURUS
TECHNOLOGIES, and LAURA S.
MELLO.

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      On September 1, 2021, the Court docketed Plaintiff Cedric Reid’s

Proposed Amended Complaint as the operative complaint in this case. (Dkt.

#37). Plaintiff’s Amended Complaint names a new defendant, Laura S. Mello,

Records Access Officer for the New York City Department of Correction. The

Clerk of the Court is directed to electronically notify the New York City Law

Department of this Order. The Court requests that Ms. Mello waive service of

summons. The Court will resolve the service of summons issues regarding

Defendants Cyrus R. Vance, Jr., and Lisa Franchini in a separate Order.

      The Clerk of Court is further directed to mail a copy of this Order to

Plaintiff’s address of record.

      SO ORDERED.

Dated: September 1, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
